 Case 1:17-cr-00295-CMH Document 42 Filed 01/31/20 Page 1 of 1 PageID# 169

 Judge: Hilton                       SENTENCING                   Date: 01/31/2020
 Reporter: J. Egal                                                Time: 9:07 am to 9:15 am

 Cr. #   1:17-cr-00295-001                        AUSA: James Gillis
 U.S. v. Abdirizak Haji Raghe Wehel               Defense: Nina J. Ginsberg


Considering the factors under § 3553 the Court finds that the following sentence is appropriate.

Sentence Imposed:

 1        Year Probation

Conditions of Supervised Release/Probation:

         No new credit
         Allow PO access to financial info.

Monetary penalties:

 $100.00 Assessment $ 1,000.00 Fine
